NETERER, District Judge
(after stating the facts as above).  Federal inspection does not create a right. The barge is not a steam vessel nor a sailing vessel. Section 8172, C. S. being 46 USCA § 391 (section 4417, R. S. as amended) provides for legal 'inspection of the “hull of each steam vessel” or the “hull of each sail vessel. * * * ”
The building code of Seattle defines' a building as “any structure built for the support, shelter or inclosure of persons. * • * ” And the same ordinance (31578) as amended (section 32), defines a houseboat as “a building constructed. on a float, not equipped with any motive power.” The same ordinance makes it the duty of the fire marshal to notify every owner or lessee of violations of the provisions of the building code, and to cause the structure to be vacated, and that means of egress, standpipes, division walls, fire doors, etc., shall be maintained in a usable and safe condition.
Ordinance 67072 authorises the fire inspector to enter and examine any building, vessel, etc.
That the structure was clearly a houseboat, it seems apparent, and, being neither a steam vessel nor a sailing craft, government inspection avails nothing, and that the fire marshal was clearly right in preventing inhabitants of the city to go aboard the scow as unsafe and dangerous to life.
However, navigation of the scow was not objected to, and the tort, if any, was not a marine tort. The relation of the tort to jurisdiction depends entirely on locality. See Emil Hoof v. Pac. Am. Fisheries (D. C.) 284 F. 174, affirmed (C. C. A.) 291 F. 306; also (C. C. A.) 279 F. 367; Phila., Wilmington & B. R. Co. v. Phila. & Havre de Grace Steam Towboat Co., 23 How. (64 U. S.) 209, 16 L. Ed. 433. The testimony is conclusive that what was done by the defendant was upon land. The defendant, standing on the dock, merely induced persons from entering upon the barge because of its unsafe- condition, in no sense a marine tort.
The complaint is dismissed.